Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figure 3) and Sub-Species G (the coolant flow is controlled based on the temperature of the coolant) in the reply filed on 25, March 2021 is acknowledged.
Claims 5, 6, 10, 11, 15, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25, March 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 7, 9, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6415611 B1 Acharya et al. (hereinafter referred to as '611 Acharya) in view of US 10677500 B2 Kim (hereinafter referred to as Kim) and US 6293106 B1 Acharya and Arman (hereinafter referred to as '106 Acharya).

Regarding Claim 1, ‘611 Acharya (fig 1) teaches A refrigeration system col 1 line 44 “A method for providing refrigeration to a heat load” comprising: a refrigeration circuit comprising: a gas cooler/condenser (heat transfer medium heat exchanger 30) configured to remove heat from a refrigerant circulating within the refrigeration circuit and comprising an outlet through which the refrigerant exits the gas cooler/condenser
Further regarding claim 1, ‘611 Acharya also teaches an evaporator (load heat exchanger 32) comprising an inlet, 
‘611 Acharya further teaches the evaporator configured to transfer heat into the refrigerant circulating within the refrigeration circuit col. 3 line 67 “The cold refrigeration fluid 17 is passed to heat exchanger 32 wherein it is warmed thereby passing refrigeration from the cold refrigeration fluid to heat load 3”; and a coolant circuit (fig 1, 4-7) fluidly separate from the refrigeration circuit col 3 line 16: “…cools by indirect heat exchange the heat transfer medium passing there though… heat transfer medium heat exchanger 30” and comprising: a heat exchanger (heat transfer medium heat exchanger 30) configured to transfer heat from the refrigerant (fig 1, 10-20) circulating within the refrigeration circuit into a coolant (fig 1, 4-7) circulating within the coolant circuit col 3 line 16: “…cools by indirect heat exchange the heat transfer medium passing there though… heat transfer medium heat exchanger 30”, the heat exchanger comprising a coolant inlet through which the coolant enters the heat exchanger and a coolant outlet through which the coolant exits the heat exchanger; a heat sink (cold heat exchanger 105) configured to remove heat from the coolant circulating within the coolant circuit col 3 line 20 “Heat transfer medium from heat transfer medium heat exchanger 30 is passed in line 7 to pump 4 and from there in line 5 to cold heat exchanger 105 wherein it is cooled by indirect heat exchange with the cooled working fluid” the heat sink comprising an inlet (top of cold heat exchanger 105) fluidly coupled to the coolant outlet of the heat exchanger (heat transfer medium heat exchanger 30) and through which the coolant enters the heat sink, and comprising an outlet (bottom of cold heat exchanger 105) fluidly coupled to the coolant inlet of the heat exchanger (heat transfer medium heat exchanger 30) and through which the coolant exits the heat sink; and a magnetocaloric conditioning unit (magnetic refrigerator 100) configured to transfer heat from the coolant (heat transfer medium) col 3 line 20 “Heat transfer medium from heat transfer medium heat exchanger 30 is passed in line 7 to pump 4 and from there in line 5 to cold heat exchanger 105 wherein it is cooled by indirect heat  within a first fluid conduit of the coolant circuit, 
While ‘611 Acharya does not teach the evaporator inlet, fluidly coupled to the outlet of the receiver and configured to receive the refrigerant from the receiver Kim teaches the evaporator inlet (evaporator 48), fluidly coupled to the outlet of the receiver (receiver drier 43) and configured to receive the refrigerant from the receiver,
While ‘611 Acharya does not teach receiver comprising an inlet fluidly coupled to the outlet of the gas cooler/condenser and configured to collect the refrigerant from the gas cooler/condenser, the receiver further comprising an outlet through which the refrigerant exits the receiver, Kim teaches a receiver (receiver drier 43) comprising an inlet fluidly coupled to the outlet of the gas cooler/condenser (condenser 42) and configured to collect the refrigerant col 9, line 48 “The receiver drier 43 separates a coolant of a gas state included in the coolant exhausted from the condenser 42 and inflows it to the sub condenser 44.” from the gas cooler/condenser, the receiver (receiver drier 43) further comprising an outlet through which the refrigerant exits the receiver to separate gaseous refrigerant, col 9 line 47-50 “The receiver drier 43 separates a coolant of a gas state included in the coolant exhausted from the condenser 42 and inflows it to the sub condenser 44.”
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the receiver as taught by Kim into the refrigeration system as taught by ‘611 Acharya to separate gaseous refrigerant, col 9 line 47-50 “The receiver drier 43 separates a coolant of a gas state 
‘611 Acharya teaches a magnetocaloric conditioning unit configured to transfer heat from the coolant within a first fluid conduit of the coolant circuit as stated above. While ‘611 Acharya does not teach a magnetocaloric conditioning unit configured to transfer heat… into the coolant within a second fluid conduit of the coolant circuit, the first fluid conduit fluidly coupling the coolant outlet of the heat exchanger to the inlet of the heat sink, and the second fluid conduit fluidly coupling the outlet of the heat sink to the coolant inlet of the heat exchanger, ‘106 Acharya teaches; and a magnetocaloric conditioning unit (Magnetic refrigerator system 302) configured to transfer heat from the coolant within a first fluid conduit (intermediate temperature working fluid 324) and col 4, line 43 “Working fluid 327 is passed through system 302 and emerges therefrom as warm working fluid 320” of the coolant circuit into the coolant within a second fluid conduit (working fluid 327) and col 5, line 1 “The bed of magnetic refrigerator system 302 is demagnetized thereby cooling the bed material. Intermediate temperature working fluid 324 passes to and through system 302 and in the process is further cooled” of the coolant circuit, the first fluid conduit fluidly coupling the coolant outlet of the heat exchanger (heat exchanger 326) to the inlet of the heat sink (heat exchanger 303), and the second fluid conduit fluidly coupling the outlet of the heat sink (heat exchanger 303) to the coolant inlet of the heat exchanger (heat exchanger 326) to improve the efficiency of the circuit, Abstract “a forecooling circuit using a multicomponent refrigerant 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the magnetocaloric conditioning unit configured to transfer heat from the coolant within a first fluid conduit of the coolant circuit into the coolant within a second fluid conduit of the coolant circuit taught by ‘106 Acharya into the refrigeration system taught by ‘611 Acharya to improve the efficiency of the circuit, Abstract “a forecooling circuit using a multicomponent refrigerant fluid and a magnetic refrigeration circuit which provides refrigeration to the heat load and which rejects heat into the forecooling circuit”

Regarding claim 2, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as discussed above, wherein the magnetocaloric conditioning unit (magnetic refrigerator 100) is configured to perform a magnetocaloric refrigeration cycle using changing magnetic fields col 2 line 48 “Magnet 102 is used to magnetize bed 101. The magnetocaloric effect causes each magnetic particle in bed 101 to warm slightly” to transfer the heat from the coolant (cold heat exchanger 105) within the first fluid conduit into the coolant (hot heat exchanger 106) within the second fluid conduit col 2 line 62 “At the beginning of the cycle cold heat exchanger 105 is initially at a low temperature and hot heat exchanger 106 is at a warmer temperature. Magnet 102 is used to magnetize bed 101. The magnetocaloric effect causes each magnetic particle in bed 101 to warm slightly. Pistons 103 and 104 are moved to their extreme left position causing the enclosed working fluid, e.g. helium gas, to flow from the right 

Regarding claim 3, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as discussed above, wherein the heat exchanger (heat transfer medium heat exchanger 30) is positioned along a fluid conduit (refrigeration line 13) of the refrigeration circuit connecting the outlet of the gas cooler/condenser (cooler 12) to the inlet of the receiver. ‘611 Acharya, as modified by Kim in the claim 1 rejection above, includes a receiver at the outlet of the gas cooler/condenser.

Regarding claim 4, modified ‘611 Acharya teaches The refrigeration system of Claim 3 as discussed above, the refrigeration circuit further comprising a high pressure valve (expansion valve 16) positioned along the fluid conduit (refrigeration connecting the outlet of the gas cooler/condenser (cooler 12) to the inlet of the receiver; wherein the heat exchanger (heat transfer medium heat exchanger 30) is positioned between the gas cooler/condenser (cooler 12) and the high pressure valve (expansion valve 16) to provide additional cooling col 3, line 54 “a multicomponent refrigeration fluid, is cooled to a first temperature… by passage through heat transfer medium heat exchanger 30 by indirect heat exchange with the aforediscussed warming heat transfer medium. Resulting cooled refrigeration fluid 14 is further cooled by passage through heat exchanger 31 and resulting refrigeration fluid stream 15 undergoes expansion through an expansion device [16]” for the refrigerant exiting the gas cooler/condenser (cooler 12) before the refrigerant reaches the high pressure valve (expansion valve 16).

Regarding claim 7, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as discussed above, 
While ‘611 Acharya does not explicitly teach, the coolant circuit comprises: a bypass conduit fluidly coupling the second fluid conduit of the coolant circuit to the first fluid conduit of the coolant circuit in parallel with the heat exchanger, thereby providing an alternative flow path for the coolant to travel from the second fluid conduit to the first fluid conduit without passing through the heat exchanger; a control valve positioned along the bypass conduit and operable to control a flow of the coolant through at least one of the bypass conduit and the heat exchanger, Kim teaches the coolant circuit comprises: a bypass conduit (second branch line 72) fluidly coupling the second fluid conduit (cooling line 11 of the coolant circuit to the first fluid conduit (cooling line 11 near 15) of the coolant circuit in parallel with the heat exchanger (condenser 42), thereby providing an alternative flow path for the coolant to travel from the second fluid conduit (cooling line 11 near 14) to the first fluid conduit (cooling line 11 near 15) without passing through the heat exchanger (condenser 42); a control valve (fifth valve V5) positioned along the bypass conduit (second branch line 72) and operable to control a flow col 12, line 28 “The second branch line 72 is selectively opened through an operation of the fifth valve V5 of the coolant through at least one of the bypass conduit (second branch line 72) and the heat exchanger (condenser 42) to selectively provide additional cooling or bypass the radiator 12, col 13 line 47 “In addition, the second branch line 72 is closed through an operation of the fifth valve V5. At the same time, the fifth valve V5 opens the cooling line 11 connecting the electric component 15 and the radiator 12 to each other” 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bypass conduit taught by Kim into the refrigeration system taught by ‘611 Acharya to selectively provide additional cooling or bypass the radiator 12, col 13 line 47 “In addition, the second branch line 72 is closed through an operation of the fifth valve V5. At the same time, the fifth valve V5 opens the cooling line 11 connecting the electric component 15 and the radiator 12 to each other” 
	
Regarding claim 9, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as discussed above, the refrigeration circuit further comprising one or more compressors (compressor 10) configured to compress the refrigerant col 4, line 13 “Resulting refrigeration fluid 20 from heat exchanger 30 is compressed” and discharge the compressed refrigerant into a compressor discharge line (compressed refrigeration fluid 11); the heat exchanger (cooler 12) is positioned along the compressor discharge line (compressed refrigeration fluid 11) and configured to remove heat col 4, line 16 “Compressed refrigeration fluid 11 is cooled of the heat of compression by passage through cooler 12” from the compressed refrigerant in the compressor discharge line. In this arrangement, the condenser/cooler of the refrigeration system taught by ‘611 Acharya is analogous to the (heat transfer medium heat exchanger), while the heat exchanger positioned along the compressor discharge line is analogous to the (cooler 12)

Regarding claim 12, modified ‘611 Acharya teaches The refrigeration system of Claim [[11]] 9 as stated above, 
While ‘611 Acharya does not teach the heat exchanger comprises a refrigerant outlet fluidly coupled to the receiver and configured to deliver the liquid refrigerant from the heat exchanger to the receiver, Kim teaches the heat exchanger (condenser 42) comprises a refrigerant outlet fluidly coupled to the receiver (receiver drier 43) and configured to deliver the liquid refrigerant from the heat exchanger to the receiver to separate gaseous refrigerant, col 9 line 47-50 “The receiver drier 43 separates a coolant of a gas state included in the coolant exhausted from the condenser 42 and inflows it to the sub condenser 44.”
receiver as taught by Kim into the refrigeration system as taught by ‘611 Acharya to separate gaseous refrigerant, col 9 line 47-50 “The receiver drier 43 separates a coolant of a gas state included in the coolant exhausted from the condenser 42 and inflows it to the sub condenser 44.”

Regarding claim 13, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as stated above, 
‘611 Acharya further teaches the plurality of heat exchangers comprising: a first heat exchanger (heat transfer medium heat exchanger 30) positioned along a fluid conduit of the refrigeration circuit (refrigeration line 13) connecting the outlet of the gas cooler/condenser (cooler 12) to the inlet of the receiver to provide additional cooling col 3 line 24 “cooled heat transfer medium is passed from cold heat exchanger 105 in line 6 to heat transfer medium heat exchanger 30 wherein it is warmed serving to cool by indirect heat exchange refrigeration fluid passed to heat exchanger 30 in line 13” for the refrigerant traveling from the gas cooler/condenser to the receiver; 
While ‘611 Acharya does not explicitly teach the coolant circuit comprises a plurality of heat exchangers configured to transfer heat from the refrigerant circulating within the refrigeration circuit into the coolant circulating within the coolant circuit, Kim teaches the coolant circuit comprises a plurality of heat exchangers (condenser 42 and sub condenser 44) configured to transfer heat from the refrigerant circulating within the refrigeration circuit into the coolant circulating within the coolant circuit col 9 line 51 “Accordingly, the condenser 42 exchanges heat between a refrigerant introduced thereinto and a coolant to condense the refrigerant, and supplies thermal energy generated at the time of condensing the refrigerant to the coolant to raise a temperature of the coolant” and col 9 line 56 “The sub condenser 44 further condenses the refrigerant supplied from the receiver drier 43 by being thermally exchanged with the coolant.”
While ‘611 Acharya does not explicitly teach a second heat exchanger positioned along a compressor discharge line of the refrigeration circuit and configured to remove heat from the refrigerant in the compressor discharge line, Kim teaches a second heat exchanger (condenser 42) positioned along a compressor (compressor 49) discharge line of the refrigeration circuit and configured to remove heat from the refrigerant in the compressor discharge line col 9 line 51 “Accordingly, the condenser 42 exchanges heat between a refrigerant introduced thereinto and a coolant to condense the refrigerant, and supplies thermal energy generated at the time of condensing the refrigerant to the coolant to raise a temperature of the coolant”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the plurality of heat exchangers configured to transfer heat from the refrigerant into the coolant taught by Kim into the refrigeration system as taught by ‘611 Acharya to increase the heat transfer between the refrigerant and the coolant col 3 line 9 “a sub condenser connected to the 

Regarding claim 14, modified ‘611 Acharya teaches The refrigeration system of Claim 1 as stated above , the refrigeration circuit further comprising one or more compressors (compressor 10) configured to receive the refrigerant from a compressor suction line (refrigerated fluid 20), compress the refrigerant, and discharge the compressed refrigerant into a compressor discharge line (compressed refrigeration fluid 11); 
While ‘611 Acharya does not explicitly teach the heat exchanger is positioned along the compressor suction line and configured to remove heat from the compressed refrigerant in the compressor suction line, Kim teaches the heat exchanger (sub heat exchanger 46) is positioned along the compressor suction line (refrigerant line 41) and configured to remove heat from the compressed refrigerant in the compressor suction line col 10 line 51 “Accordingly, the sub heat exchanger 46 may lower a temperature of the refrigerant and increase the condensing amount of the refrigerant through secondary heat-exchange with a low-temperature refrigerant and a medium-temperature refrigerant.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat exchanger, positioned along the compressor suction line and configured to remove heat taught by Kim into the refrigeration system as taught by ‘611 Acharya to lower the temperature of the refrigerant col 10 line 51 “Accordingly, the sub heat exchanger 46 may lower a 

Regarding claim 17, modified ‘611 Acharya teaches A magnetic refrigeration system (magnetic refrigerator 100) comprising: a heat exchanger (heat transfer medium heat exchanger 30) configured to transfer heat from a refrigerant circulating within a refrigeration circuit into a coolant circulating within a coolant circuit col 3 line 24 “Resulting cooled heat transfer medium is passed from cold heat exchanger 105 in line 6 to heat transfer medium heat exchanger 30 wherein it is warmed serving to cool by indirect heat exchange refrigeration fluid passed to heat exchanger 30 in line 13”, the heat exchanger comprising a coolant inlet through which the coolant enters the heat exchanger and a coolant outlet through which the coolant exits the heat exchanger; (cold heat exchanger 105) configured to remove heat from the coolant circulating within the coolant circuit col 3 line 20 “Heat transfer medium from heat transfer medium heat exchanger 30 is passed in line 7 to pump 4 and from there in line 5 to cold heat exchanger 105 wherein it is cooled by indirect heat exchange with the cooled working fluid” the heat sink comprising an inlet (top of cold heat exchanger 105) fluidly coupled to the coolant outlet of the heat exchanger (heat transfer medium heat exchanger 30) and through which the coolant enters the heat sink, and comprising an outlet (bottom of cold heat exchanger 105) fluidly coupled to the coolant inlet of the heat exchanger (heat transfer medium heat exchanger 30) and through which the coolant exits the heat sink; and a magnetocaloric conditioning unit (magnetic refrigerator 100) configured to transfer heat from the coolant (heat transfer medium) col 3 line 20 “Heat transfer medium from heat transfer medium heat exchanger 30 is passed in line 7 to pump 4 and from there in line 5 to cold heat exchanger 105 wherein it is cooled by indirect heat exchange with the cooled working fluid” within a first fluid conduit of the coolant circuit, 
‘611 Acharya teaches a magnetocaloric conditioning unit configured to transfer heat from the coolant within a first fluid conduit of the coolant circuit as stated above. While ‘611 Acharya does not explicitly teach a magnetocaloric conditioning unit configured to transfer heat… into the coolant within a second fluid conduit of the coolant circuit, the first fluid conduit fluidly coupling the coolant outlet of the heat exchanger to the inlet of the heat sink, and the second fluid conduit fluidly coupling the outlet of the heat sink to the coolant inlet of the heat exchanger, ‘106 Acharya teaches; and a magnetocaloric conditioning unit (Magnetic refrigerator system 302) configured to transfer heat from the coolant within a first fluid conduit (intermediate temperature working fluid 324) and col 4, line 43 “Working fluid 327 is passed through system 302 and emerges therefrom as warm working fluid 320” of the coolant circuit into the coolant within a second fluid conduit (working fluid 327) and col 5, line 1 “The bed of magnetic refrigerator system 302 is demagnetized thereby cooling the bed material. Intermediate temperature working fluid 324 passes to and through system 302 and in the process is further cooled” of the coolant circuit, the first fluid conduit fluidly coupling the coolant outlet of the heat exchanger (heat exchanger 326) to the inlet of the heat sink (heat , and the second fluid conduit fluidly coupling the outlet of the heat sink (heat exchanger 303) to the coolant inlet of the heat exchanger (heat exchanger 326) to improve the efficiency of the circuit, Abstract “a forecooling circuit using a multicomponent refrigerant fluid and a magnetic refrigeration circuit which provides refrigeration to the heat load and which rejects heat into the forecooling circuit”
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the magnetocaloric conditioning unit taught by ‘106 Acharya into the refrigeration system taught by ‘611 Acharya to improve the efficiency of the circuit, Abstract “a forecooling circuit using a multicomponent refrigerant fluid and a magnetic refrigeration circuit which provides refrigeration to the heat load and which rejects heat into the forecooling circuit”

Regarding claim 18, modified ‘611 Acharya teaches The magnetic refrigeration system of Claim 17 as stated above, wherein the magnetocaloric conditioning unit (magnetic refrigerator 100) is configured to perform a magnetocaloric refrigeration cycle using changing magnetic fields col 2 line 48 “Magnet 102 is used to magnetize bed 101. The magnetocaloric effect causes each magnetic particle in bed 101 to warm slightly” to transfer the heat from the coolant (cold heat exchanger 105) within the first fluid conduit into the coolant (hot heat exchanger 106) within the second fluid conduit col 2 line 62 “At the beginning of the cycle cold heat exchanger 105 is initially at a low temperature and hot heat exchanger 106 is at a warmer temperature. Magnet 102 is used to magnetize bed 101. The magnetocaloric effect causes each magnetic particle in bed 101 to warm slightly. Pistons 103 and 104 are moved to their extreme left 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over '611 Acharya in view of Kim and '106 Acharya as applied to claim 7 above, and further in view of US 20180361828 A1 Kato et al. (hereinafter referred to as Kato).

Regarding claim 8, modified ‘611 Acharya teaches The refrigeration system of Claim 7 as discussed above, 
‘611 Acharya further teaches the first fluid conduit (line 7) between the magnetocaloric conditioning unit (magnetic refrigerator 100)… and the first fluid conduit (line 7)
bypass conduit, Kim teaches a bypass conduit (second branch line 72) 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bypass conduit taught by Kim into the refrigeration system taught by ‘611 Acharya to selectively provide additional cooling or bypass the radiator 12, col 13 line 47 “In addition, the second branch line 72 is closed through an operation of the fifth valve V5. At the same time, the fifth valve V5 opens the cooling line 11 connecting the electric component 15 and the radiator 12 to each other” 
While ‘611 Acharya does not teach a temperature sensor… and a controller configured to operate the control valve to maintain a temperature of the coolant measured by the temperature sensor at or below a temperature setpoint by varying an amount of the coolant permitted to bypass the heat exchanger via the bypass conduit, Kato teaches a temperature sensor (inside-air temperature sensor 31)… and a controller (controller 30) configured to operate [0042] “The controller controls the flow-rate adjustment portion” the control valve (first expansion valve 13) to maintain a temperature of the coolant measured by the temperature sensor at or below a temperature setpoint by varying an amount of the coolant permitted to bypass the heat exchanger via the bypass conduit (second branch line 72, taught by Kim). While the refrigeration circuit taught by Kato modulates the expansion valve on the refrigerant side of the heat exchanger in lieu of throttling the bypass valve on the coolant side of the heat exchanger as claimed, both methods throttle a valve to control 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the temperature sensor and controller taught by Kato into the refrigeration system taught by ‘611 Acharya to control heat transfer from the refrigerant to the coolant across the heat exchanger [0125] “A control signal to be output to the first expansion valve 13 is determined such that a subcooling degree of the refrigerant flowing into the first expansion valve 13 approaches a target subcooling degree previously set.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20140208785-A1	Wallace; John discloses a tiered CO2 refrigeration system with low temperature and medium temperature compressors, a controller, and a receiver.
US-20190024955-A1	Schroeder; Michael Goodman discloses a refrigerator with a magneto-caloric heat pump system and a secondary loop.
US-20120272666-A1	Watanabe; Naoki discloses a heat pump system with a magnetic secondary loop.
US-20070240428-A1	Koga; Akihlro discloses a compact hybrid magnetic refrigerator.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763